Citation Nr: 0523596	
Decision Date: 08/26/05    Archive Date: 09/09/05

DOCKET NO.  03-28 189	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs Regional Office in St. 
Petersburg, Florida


THE ISSUE

Entitlement to service connection for tinnitus.  


REPRESENTATION

Appellant represented by:	Veterans of Foreign Wars of 
the United States


WITNESSES AT HEARINGS ON APPEAL

Appellant and appellant's daughter


ATTORNEY FOR THE BOARD

Nadine W. Benjamin, Counsel


INTRODUCTION

The veteran (appellant) served on active duty from April 1944 
to May 1946.  This matter comes to the Board of Veterans' 
Appeals (Board) on appeal from a rating decision by the 
Department of Veterans Affairs (VA) Regional Office (RO) in 
St. Petersburg. Florida.  

In November 2004, the veteran and his daughter appeared 
before the undersigned Veterans Law Judge and gave testimony 
in support of his claim.  

In March 2005, the Board remanded this claim to the RO for 
additional development.  The case has been returned to the 
Board and is ready for further review.  


FINDINGS OF FACT

1.  The RO has notified the veteran of the evidence needed to 
substantiate his claim, and has obtained and fully developed 
all evidence necessary for the equitable disposition of the 
claim.   

2.  Tinnitus is not shown to be of service origin.


CONCLUSION OF LAW

Tinnitus was not incurred in or aggravated by active service.  
38 U.S.C.A. §§ 1110, 5103 (West 2005); 38 C.F.R. §§ 3.303, 
3.304 (2004).




REASONS AND BASES FOR FINDINGS AND CONCLUSION

VCAA

On November 9, 2000, the President signed into law the 
Veterans Claims Assistance Act (VCAA).  This law eliminates 
the concept of a well-grounded claim, and redefines the 
obligations of the VA with respect to the duties to notify 
and to assist claimants in the development of their claims.  
First, the VA has a duty to notify the appellant and his/her 
representative, if represented, of any information and 
evidence needed to substantiate and complete a claim.  See 38 
U.S.C.A. §§ 5102 and 5103 (West 2005).  In this regard, VA 
will inform the appellant of which information and evidence, 
if any, that he/she is to provide and which information and 
evidence, if any, VA will attempt to obtain on his/her 
behalf.  VA will also request that the appellant provide any 
evidence in his/her possession that pertains to the claim.  
Second, the VA has a duty to assist the appellant in 
obtaining evidence necessary to substantiate the claim.  See 
38 U.S.C.A. § 5103A.

Notice

The Board notes that a VA letter issued in August 2002. 
apprised the appellant of the information and evidence 
necessary to substantiate his claim, which information and 
evidence, if any, that he is to provide, and which 
information and evidence, if any, VA will attempt to obtain 
on his behalf.  He was also requested to provide any medical 
evidence that VA needed as soon as possible.  As such, the 
Board finds that the letter satisfied VA's duty to notify the 
appellant, as required by Quartuccio v. Principi, 16 Vet. 
App. 183 (2002), 38 U.S.C.A. § 5103, and 38 C.F.R. § 3.159 
(2004).  

It is also noted that a recent case of The United States 
Court of Appeals for Veterans Claims (hereinafter, "the 
Court") held that compliance with 38 U.S.C.A. § 5103 
required that the VCAA notice requirement be accomplished 
prior to an initial unfavorable determination by the agency 
of original jurisdiction.  See Pelegrini v. Principi, 18 Vet. 
App.112 (2004) (Pelegrini II). Here, notice was provided 
prior to the initial denial of the claim.  Thus there was no 
defect with respect to the timing of the VCAA notice 
requirement.  

The Court in Pelegrini II also held, in part, that a VCAA 
notice consistent with 38 U.S.C. § 5103(a) and 38 C.F.R. § 
3.159(b) must:  (1) inform the claimant about the information 
and evidence not of record that is necessary to substantiate 
the claim; (2) inform the claimant about the information and 
evidence that VA will seek to provide; (3) inform the 
claimant about the information and evidence the claimant is 
expected to provide; and (4) request or tell the claimant to 
provide any evidence in the claimant's possession that 
pertains to the claim.  This new "fourth element" of the 
notice requirement comes from the language of 38 C.F.R. § 
3.159(b)(1).  See VAOPGCPREC 01-2004.  As discussed above, 
the Board has found that the appellant was provided every 
opportunity to identify and submit evidence in support of his 
claim, in addition, in August 2002, he stated that he had no 
additional medical evidence in his possession to support his 
claim.  

All the VCAA requires is that the duty to notify is 
satisfied, and that claimants are given the opportunity to 
submit information and evidence in support of their claims.  
Once this has been accomplished, all due process concerns 
have been satisfied.  See Bernard v. Brown, 4 Vet. App. 384 
(1993); Sutton v. Brown, 9 Vet. App. 553 (1996); see also 38 
C.F.R. § 20.1102 (harmless error).  In this case, because 
each of the four content requirements of a VCAA notice has 
been fully satisfied, any deficiency as to the timing of VCAA 
notice to the appellant is harmless error.  

Duty to Assist

With regard to the duty to assist, the record contains the 
veteran's service medical records, and post service medical 
records, to include a report of a VA examination with an 
opinion.  The Board has carefully reviewed the appellant's 
statements and concludes that he has not identified further 
evidence not already of record.  The Board has also perused 
the medical records for references to additional treatment 
reports not of record, but has found nothing to suggest that 
there is any outstanding evidence with respect to the 
appellant's claim on this issue.  Based on the foregoing, the 
Board finds that all relevant facts have been properly and 
sufficiently developed in this appeal and no further 
development is required to comply with the duty to assist the 
veteran in developing the facts pertinent to his claim.  
Essentially, all available evidence that could substantiate 
the claim has been obtained.  There is no indication in the 
file that there are additional relevant records that have not 
yet been obtained.  

Service connection may be granted for a disability resulting 
from disease or injury incurred in or aggravated by service.  
38 U.S.C.A. § 1110 (West 2005); 38 C.F.R. § 3.303(a) (2004).  
Service connection may be also granted for any disease 
diagnosed after discharge, when all the evidence, including 
that pertinent to service, establishes that the disease was 
incurred in service.  38 C.F.R. § 3.303(d) (2004).  

The veteran seeks service connection for tinnitus. He argues 
that exposure to gunfire aboard ship caused his tinnitus.  He 
reported that he was not given any hearing protection. The 
record shows that the veteran was assigned to a heavy 
cruiser, the USS SALT LAKE CITY, from 1944 to 1946.  He 
maintains that this acoustic trauma caused his tinnitus.  

The veteran's service medical records are devoid of any 
reference to, or diagnosis of, tinnitus, or to symptoms that 
have been deemed to be a manifestation of that disorder. 

Private medical records dated in 1998 show that on audiologic 
evaluation, the veteran denied having tinnitus, and noted 
that he was exposed to loud noises at work.  However, VA 
examination report dated in April 2005 shows that the veteran 
complained of bilateral tinnitus.  He reported having 
tinnitus that is periodic and that became noticeable three to 
four years prior.  It was stated that most likely the 
etiology of the tinnitus was unknown at this time.  The 
examiner found that the veteran' s description of his 
tinnitus is not consistent with tinnitus due to noise 
exposure and that the veteran's complaints of periodic 
subjective tinnitus is less likely than not due to military 
noise exposure.  

In brief, the evidence, while not demonstrating any tinnitus 
during service, shows the manifestation of that disorder 
subsequent to service.  See 38 C.F.R. § 3.303(d) (2003).  The 
question that must be addressed, therefore, is whether there 
is a nexus between the tinnitus that is currently manifested, 
and the veteran's service. This question must be answered in 
the negative; that is, the evidence does not show that there 
is any relationship between the veteran's service and his 
tinnitus. The only medical evidence that addresses this 
matter is the April 2005 VA examination, in which a VA 
audiologist, based on review of the veteran's claims folder, 
specifically found that the veteran's tinnitus is not related 
to military noise exposure.   

The Board has also considered the veteran's own assertions, 
including the testimony offered at his hearing at the RO in 
July 2003 and before the undersigned in November 2004, that 
his tinnitus was caused by the noise exposure in service.  
The Board finds that such assertions are afforded no 
probative weight in the absence of evidence that the veteran 
has the expertise to render opinions about medical matters.  
Although the veteran and other lay persons are competent to 
testify as to his in- service experiences and symptoms, where 
the determinative issue involves a question of medical 
diagnosis or causation, only individuals possessing 
specialized medical training and knowledge are competent to 
render such an opinion.  See Espiritu v. Derwinski, 2 Vet. 
App. 492, 494- 5 1992).  The evidence does not reflect that 
the veteran possesses medical knowledge which would render 
his opinion as to etiology and a medical diagnosis competent.  

In the absence of any evidence indicating that there is a 
relationship between the veteran's service and his tinnitus, 
the Board must conclude that the preponderance of the 
evidence is against his claim for service connection for 
tinnitus. Accordingly, the Board finds that service 
connection is not warranted.




ORDER

Service connection for tinnitus is denied. 



	                        
____________________________________________
	F. JUDGE FLOWERS
	Veterans Law Judge, Board of Veterans' Appeals



 Department of Veterans Affairs


